NOTICE OF ALLOWABILITY

Claims 1-4 and 9-16 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 10, and 12 each require a dispersant for calcium carbonate comprising a polyester containing an aromatic dicarboxylic acid residue, an aliphatic diol residue, and a monoalcohol residue or monocarboxylic acid residue.  The aliphatic diol is derived from 1,3-propylene glycol, 1,4-butanediol, or 1,6-hexanediol.  If an aliphatic monoalcohol is present, it is limited to octanol, 2-ethylhexanol, nonanol, isononanol, decanol, or undecanol.  The polyester has a melting point of 100-230°C.
Claims 1-7 and 9 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai et al. (US 2002/0037379).  Claims 3 and 8 were previously rejected under 35 U.S.C. 103 as being unpatentable over Tai.
Tai was cited as teaching a thermoplastic polyester containing at least about 90 mol% of terephthalic acid units (an aromatic dicarboxylic acid) and ethylene glycol units (p. 3, [0042]).  In addition to ethylene glycol, the polyester may include aliphatic diols such as trimethylene glycol (i.e. 1,3-propanediol), tetramethylene glycol (i.e. 1,4-butanediol), and hexamethylene glycol (i.e. 1,6-hexanediol).  Although Tai does not teach the specifically claimed monoalcohol residue, the reference does teach the use of the generically claimed monocarboxylic acid residue (p. 4, [0060]).  
Tai differs from the claimed invention in that the polyester has a melting temperature (Tm) of 240-250°C.  If the Tm is lower than 240°C, the heat resistance of containers comprising the polyester will be unacceptably low; crystallinity will be lowered, leading to degraded stretchability and mechanical strength; and reaction speed of the resin will be lowered, leading to poor production characteristics (p. 5, [0066]).  
The claimed polyester requires a Tm of 100-230°C.  It is clear that Tai teaches away from polyesters having a Tm of less than 240°C.  Therefore, all previous grounds of rejection based on Tai have been withdrawn.
Claims 10-16 were previously rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya et al. (JP2004099665A) in view of Tai.  Tetsuya was cited as teaching a sheet containing 100 parts by weight of a polyolefin and 100-300 parts by weight of an inorganic filler such as calcium carbonate (Abstract; p. 4, [0018]).  The composition also includes 1-30 parts by weight of a polyester per 100 parts polyolefin resin (p. 6, [0024]), overlapping the claimed range of 0.05-5 parts by mass.
Tetsuya’s polyester is obtained from a polybasic acid; a polyhydric alcohol; and a monobasic acid having 14-22 carbon atoms (p. 5, [0020]).  Tetsuya suggests the use of dicarboxylic acids and diols (p. 5, [0022]), and lists preferred polyesters made up of aliphatic dicarboxylic acids; diethylene glycol or 1,3-butanediol; and stearic acid (p. 6, [0023]).  Tetsuya fails to teach an aromatic dicarboxylic acid residue or the specifically claimed diol residues.  Tetsuya also fails to teach the specifically claimed aliphatic monoalcohol residues, but does teach the use of monocarboxylic acids as claimed.
Tai was cited to teach the polyester described above as being suitable for use in applications similar to those contemplated by Tetsuya, in combination with ethylene copolymers similar to Tetsuya’s polyolefin.  The rejection concluded that it would have been obvious to select Tai’s polyester for use in Tetsuya’s composition to take advantage of various benefits associated with Tai’s melting range of 240-250°C, and because Tai’s polyester is shown to be suitable for use in applications similar to those of Tetsuya.  
As discussed above, Tai teaches away from polyesters having a Tm within the claimed range.  Therefore, even if one of ordinary skill in the art found it obvious to combine Tetsuya and Tai as proposed in the previous Office action, the resulting product would fall outside the scope of the claims.  Therefore, the previous rejection of Claims 10-16 under 35 U.S.C. 103 as being unpatentable over Tetsuya in view of Tai has been withdrawn.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-4 and 9-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762